DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  Election/Restrictions
Applicant's election with traverse of the invention in the reply filed on 1-5-2022 is acknowledged.  The traversal is on the ground(s) that no search burden would exist.  This is not found persuasive because as noted in the rejection Group I and Group II are found to be classified under different CPC, accordingly, a search burden is understood to exist. The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
                                                                      SpecificationThe abstract of the disclosure is objected to because 
Currently, the abstract has an unfinished sentence or thought. Highlighting, that the final sentence of the abstract reads “The batch mixtures comprise”, this sentence and thought should be completed or removed. 
Correction is required.  See MPEP § 608.01(b).
                                                    Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Currently, claims 10-20 require that the components that the mixture of material for the ceramic honeycomb, be a mixture that is free of clay. However, this doesn’t not seem to be supported by the specifications, namely Table 1, which summarizes all the examples, where Examples 1-10 and comparative examples 1-4 all contain Talc, in significant amounts. Highlighting from Wikipedia’s article on Talc, (Abstract) that Talc, or talcum, is a clay mineral, composed of hydrated magnesium silicate with the chemical formula Mg3Si4O10(OH)2. As such, Talc is understood to be a clay that is present in each of the compositions. Adding, to this applicant’s specifications only make mention of the term “clay” four times, each referring to the mixture is free of clay. As such, clay is not found to be redefined in the applicant specifications to mean something other than what is colloquially understood to be clay. For the purpose of                                           Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 10-20, are rejected under 35 U.S.C. 103 as being unpatentable over Beall (US-5,114,644, hereinafter Beall), in view of Ulf Nobbmann (D90, D50, D10 and Span, 2016, hereinafter Nobbmann) and in further view of Hwang et al. (Effect of Composition on Microstructural Development in MgO–Al2O3–SiO2 Glass-Ceramics, 2001, hereinafter Hwang)Regarding claim 10, 	A method of manufacturing a ceramic honeycomb article, the method comprising: 
extruding a mixture through a die to form a green honeycomb article, the mixture comprising a liquid. 
a binder and a plurality of inorganic components comprising alumina trihydrate (Al(OH)3)in an amount of from 5 wt.% to about 35 wt.% with respect to the inorganic components (Al(OH)3), and 
particulate silica having a D90 particle size less than 15 μm and greater than 0.5 μm in an amount of from 5 wt.% to about 30 wt.% with respect to the inorganic components, 
wherein the mixture is free of clay; and 
heating the green honeycomb article to expose the green honeycomb article to temperatures for times sufficient to form a honeycomb article having a cordierite phase.
Beall teaches the following:
(Col. 6, lines 17-19) teaches that a one-inch diameter green honeycomb pieces with a geometry of about 62 cells/cm2 and 0.15 mm wall thickness are extruded using a 25-ton ram extruder. Highlighting
(Abstract) teaches that the composition is capable of forming cordierite in the subsequent firing step. (Col. 3, lines 23-25) teaches that the aluminum oxide is 
(Col. 2, lines 8-9) teaches that about 43 to 53 silica (Col. 3, lines 43-45) teaches that the silica can be any of the types commercially available. One preferred source of silica is alpha quartz with a median particle size (D50) of about 6.0 micrometers in diameter.
(Abstract) teaches that the raw materials are absent of clay and talc.
(Col. 6, lines 20-23) teaches that after drying, the green pieces are fired by heating to a temperature of about 1430 °C. over a period of about 41 hours and maintaining that temperature for about 10 hours.
Regarding Claim 10, Beall teaches the fabrication of ceramic cordierite bodies that utilizes an alumina source, silica source and magnesium source, including median particle sizes (D50) for the source materials utilized in the composition. However, Beall is silent on the D90 for the silica source material utilized in the composition. In analogous art for a discussion on particle sizes implemented, Nobbmann teaches a relationship for relating the various particle size distribution indicators including the D90 and D50 and the optimization of various particle size distribution indicators, and in this regard Nobbmann teaches the following:
(What is the D90 (or D50, or D10)?) teaches that the Span = (D90 – D10)/D50. As such, it is understood that the both the D50 and D90 impact the span of the particle distribution obtained. Adding, that with a targeted span value, one could rearrange the equation to obtain D90 = (Span x (D50)) + D10  allows one to calculate an ideal D90 for the span In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for the fabrication of ceramic cordierite bodies that utilizes an alumina source, silica source and magnesium source, including median particle sizes (D50) for the source materials utilized in the composition of Beall. By utilizing an optimized (D90) value for the silica source in the composition, as taught by Nobbmann. Highlighting, implementation of an optimized (D90) value for the silica source in the composition allows for tailoring the Span of the distribution and with a targeted span for a distribution optimize the D90 so that you could obtain it. Accordingly, reciting the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Beall / Nobbmann discloses the claimed invention except for the optimized size range of the D90 for the silica source material utilized.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the size range of the D90 for the silica source material utilized, since it has been held that discovering an 90 for the silica source material utilized for the purpose of tailoring and customizing the Span of the particle distribution implemented, (What is the D90 (or D50, or D10)?).

Regarding Claim 10, Beall as modified teaches the fabrication of ceramic cordierite bodies that utilizes an alumina source, silica source and magnesium source, including median. However, the amount of silica utilized in the composition of Beall as modified is slightly different form the amount currently claimed. In analogous art for a study on the impact composition has on the microstructure of cordierite, and where the cordierite composition is absent of clay, Hwang suggests details regarding the influence of Al2O3, MgO and SiO2 has on the microstructure of the final product fabricated, and in this regard Hwang teaches the following:
(Pg. 1112, Conclusion) teaches the following The crystallization of μ- and α-cordierites depends greatly on the MgO : Al2O3 : SiO2 ratio of the glasses.(2)  Compositions richer in MgO and SiO2 than the stoichiometric cordierite compound suppress the formation of μ -cordierite but enhance the crystallization of α-cordierite, resulting in a higher content  of α-cordierite.  The μ-cordierite dendrites have thick dendrite arms.(3) In contrast, compositions richer in Al2O3 than the stoichiometric cordierite compound have no effect on α-cordierite crystallization.  Thus, α-cordierite forms 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for the fabrication of ceramic cordierite bodies that utilizes an alumina source, silica source and magnesium source, including median particle sizes (D50) for the source materials utilized in the composition of Beall as modified. By utilizing an optimized amount of SiO2, MgO2 and Al2O3, in the fabrication of cordierite, as taught by Hwang. Highlighting, implementation of optimized amounts of SiO2, MgO2 and Al2O3 in the formulation utilized for forming cordierite, allows for controlling the microstructure type of cordierite achieved, i.e.  α-cordierite over μ-cordierite, in addition to tailoring the thickness of dendrites that they have μ-cordierite is capable of achieving, (Pg. 1112, Conclusion).
Regarding claim 11,
Wherein surfaces of the die in contact with the mixture are worn down by the extruding at a slower rate than for surfaces of a die in contact with a nearly identical mixture except that the nearly identical mixture does not contain alumina trihydrate but contains a different alumina source in place of alumina trihydrate.
Beall teaches that following:
(Abstract) teaches that the composition is capable of forming cordierite in the subsequent firing step. (Col. 3, lines 23-25) teaches that the aluminum oxide is . In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 12-15,
Wherein the mixture further comprises an amount of pore former material present in an amount of from 0 % by weight and 15% by weight as a 3Application No.: 16/849407super addition to a dry weight of the plurality of inorganic components, and, wherein upon firing, the ceramic article is provided with a porosity of at least 45% as measured by mercury porosimetry.
Wherein, upon firing, the ceramic article comprises a porosity of at least about 55% as measured by mercury porosimetry
Wherein the pore former material comprises one or more of starches, starch-based materials, cellulose-based compounds, graphite, activated carbon, coke, synthetic polymers, and naturally occurring polymers.
Wherein the pore former material consists essentially of graphite
Beall teaches that following:
Currently the amount of pore forming needed includes 0% by weight. As such, the inclusion / addition of a pore former is understood to be optional and not needed. Adding, since the use of a pore former is understood to be optional any subsequent dependent claims are understood to be optional as well. 
Regarding claim 16,
Wherein the green honeycomb article exhibits a linear shrinkage of less than about 8% upon firing into the ceramic article at a temperature in a range of from about 1300 °C to about 1450 °C for a period of time of from about 1 to about 200 hours.
Beall as modified teaches the following:
The body is heated from room temperature (approximately 25° C.) to a first temperature of about 1000° C. to about 1200° C. The temperature is then raised from the first temperature to a second temperature at a heating rate of less than about 100° C. per hour. Most typically, however, the heating rate is no greater than about 75° C./hr. It is preferred that the heating rate be no greater than In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 17-19,
Wherein the alumina trihydrate (Al(OH)3) is present in an amount of from 5 wt.% to about 25 wt.% with respect to the inorganic components, and 
the particulate silica is present in an amount of from 10 wt.% to about 30 wt.%
Wherein the alumina trihydrate (Al(OH)3) is present in an amount of from 5 wt.% to about 20 wt.% with respect to the inorganic components, and 
the particulate silica is present in an amount of from 12 wt.% to about 25 wt.%.
Wherein the alumina trihydrate (Al(OH)3) is present in an amount of from 8 wt. % to about 18 wt. % with respect to the inorganic4Application No.: 16/849407 components, and 
the particulate silica is present in an amount of from 12 wt.% to about 25 wt.%.
Beall teaches the following:
(Abstract) teaches that the composition is capable of forming cordierite in the subsequent firing step. (Col. 3, lines 23-25) teaches that the aluminum oxide is supplied by an aluminum oxide yielding component which can be aluminum oxide, aluminum hydroxide. (Abstract) teaches 35 to 41 aluminum oxide.
(Col. 2, lines 8-9) teaches that about 43 to 53 silica (Col. 3, lines 43-45) teaches that the silica can be any of the types commercially available. One preferred source of silica is alpha quartz with a median particle size (D50) of about 6.0 micrometers in diameter.
Regarding Claims 17-19, Beall as modified teaches the fabrication of ceramic cordierite bodies that utilizes an alumina source, silica source and magnesium source, including median. However, the amount of silica utilized in the composition of Beall as modified is 2O3, MgO and SiO2 has on the microstructure of the final product fabricated, and in this regard Hwang teaches the following:
& b.) (Pg. 1112, Conclusion) teaches the following The crystallization of μ- and α-cordierites depends greatly on the MgO : Al2O3 : SiO2 ratio of the glasses.(2)  Compositions richer in MgO and SiO2 than the stoichiometric cordierite compound suppress the formation of μ -cordierite but enhance the crystallization of α-cordierite, resulting in a higher content  of α-cordierite.  The μ-cordierite dendrites have thick dendrite arms.(3) In contrast, compositions richer in Al2O3 than the stoichiometric cordierite compound have no effect on α-cordierite crystallization.  Thus, α-cordierite forms after most of the glass has crystallized to m-cordierite, resulting in low content of α-cordierite. The μ-cordierite dendrites have thinner arms.
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 20,
Wherein the particulate silica has a median particle size in a range of from about 0.001 μm to about 10 μm.
Beall teaches the following:
(Col. 3, lines 43-45) teaches that One preferred source of silica is alpha quartz with a median particle size of about 6.0 micrometers in diameter.
B.) Claim(s) 12-15, is/are rejected under 35 U.S.C. 10_ as being unpatentable over Beall, in view of Nobbmann and in further view of Hwang and in further view of William Addiego (US-2009/0,295,007, hereinafter Addiego)
Regarding claim 12-15,
Wherein the mixture further comprises an amount of pore former material present in an amount of from 0 % by weight and 15% by weight as a 3Application No.: 16/849407super addition to a dry weight of the plurality of inorganic components, and, 
wherein upon firing, the ceramic article is provided with a porosity of at least 45% as measured by mercury porosimetry.
Wherein, upon firing, the ceramic article comprises a porosity of at least about 55% as measured by mercury porosimetry
Wherein the pore former material comprises one or more of starches, starch-based materials, cellulose-based compounds, graphite, activated carbon, coke, synthetic polymers, and naturally occurring polymers.
Wherein the pore former material consists essentially of graphite
Beall teaches that following:
Currently the amount of pore forming needed includes 0% by weight. As such, the inclusion / addition of a pore former is understood to be optional and not needed. Adding, since the use of a pore former is understood to be optional any subsequent dependent claims are understood to be optional as well. However,  methyl cellulose is understood to be a result effective variable. (Col. 5, lines 36-37) teaches that the cordierite bodies of the present invention are characterized by mean pore size of less than about 10 micrometers as measured by mercury porosimetry.
Regarding Claim 12-15, Beall as modified teaches the fabrication of ceramic cordierite bodies that utilizes an alumina source, silica source and magnesium source, including the use of methyl cellulose and mercury porosimetry. However, Beall as modified is silent on the exact porosity amount achieved and silent on other types of pore formers that may be utilized. In analogous art for the production of high porosity cordierite honeycomb articles, Addiego suggests details regarding the types of pore formers you can utilize and dissuasion on the amount of pore to be formed in the cordierite ceramic article, and in this regard Addiego teaches the following:
([0027]) teaches that while a quantity of graphite is provided as a super addition, respectively, of about 15%, about 10% or about 5% of the dry weight of the quantity of inorganic components. ([0025]) The batch composition can further include a quantity of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for the fabrication of ceramic cordierite bodies that utilizes an alumina source, silica source and magnesium source, including methyl cellulose (a type of polymer) utilized in the composition of Beall as modified. By utilizing and optimizing the amount of a pore former utilized, including pore formers of graphite or various polymers, as taught by Addiego. Highlighting, the implementation and optimization regarding the use of graphite as a pore former in cordierite allows for tailoring and impacting the degree of porosity achieved in a cordierite article, ([0031]).
	                                                               Conclusion
Noguchi et al. (US-2009/0,011,919) – teaches in the (Abstract) a process for producing a honeycomb structure by obtaining clay from a cordierite-forming raw material containing an alumina source, a silica source, and a magnesia source; and forming the clay into a honeycomb shape, wherein a material having, in its volume particle size distribution, a 50 volume % particle size (V50) [μm] of 1 to 25 μm is used.
Yaman et al. (Effect of Silica on Thermal Shock Resistance of Cordierite) – teaches in the (Conclusion) – The tensile strength and module of elasticity of these specimens are higher than that of other compositions. Since there is 14%  more silica in the composition, this decrease the difference between the thermal expansion coefficients of the glass phase and crystal phase and reduced internal stresses. teaches that as experiments have shown its possible to fabricate silica without using alumina 
Sembiring et al. (Effects of Alumina Addition…) – teaches in the (Abstract) that the effect of alumina addition of 5–30% by weight on phase transformation and crystallization properties of refractory cordierite ceramics prepared from amorphous rice husk silica followed by sintering treatment at temperature of 1230 ◦C was studied.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741    

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715